Exhibit 10.23

 

AMENDMENT NO. 2 TO THE AMENDED AND RESTATED
PATHMARK STORES, INC.
2000 EMPLOYEE EQUITY PLAN

 

This Amendment No. 2 to the Amended and Restated Pathmark Stores, Inc. 2000
Employee Equity Plan (the “Amendment”) was adopted by the Compensation Committee
of the Board of Directors (the “Board of Directors”) of Pathmark Stores, Inc.
(the “Company”) on March 25, 2004.

 

The Amended and Restated Pathmark Stores, Inc. 2000 Employee Equity Plan (the
“Plan”) was adopted by the Board of Directors on March 26, 2002 and by the
stockholders of the Company on June 13, 2002.  Amendment No. 1 to the Plan was
adopted by the Board of Directors on April 4, 2003 and the stockholders of the
Company on June 13, 2003.  The Plan, including Amendment No. 1, is hereinafter
referred to as the EEP.

 

The EEP is hereby amended as follows:

 

Section 1.  Amendment to Plan.

 

A.            The last sentence of Section 11 of the EEP is hereby deleted.

 

B.            A new subsection (c) to Section  14 of the EEP is hereby added, as
follows:

 

“(c) Minimum Vesting.  Restricted Stock Units, Stock Awards, Performance Units
and Other Awards that are granted in respect to individual or corporate
performance shall vest no sooner than one year from the date of grant, and
Restricted Stock Units, Stock Awards, Performance Units and Other Awards that
are granted in connection with hiring or retention arrangements between the
Company and a Participant shall vest no sooner than three years from the date of
grant (subject to early vesting as provided in Section 7(c) above and such other
additional circumstances as the Committee may determine, in its discretion).”

 

C.            The second proviso in the first sentence of Section 16 of the EEP
is hereby deleted and the following shall be substituted in lieu thereof:

 

“…and provided further, that, except as contemplated by Section 15(b) above, the
Board or Committee may not, without the approval of the Company’s stockholders,
increase the maximum number of shares issuable under the plan, reduce the
exercise price of a Stock Option or Stock Appreciation Right, or modify Section
8(b) or Section 14(a) above.”

 

  Section 2.  Instruments to be Read Together.  This Amendment shall be deemed
incorporated into and made a part of the EEP.  This Amendment and the EEP shall
henceforth be read together.

 

Section 3.  Effective Date.  The effective date of this Amendment shall be the
date of its adoption by either the Compensation Committee of the Board of
Directors or the Board of Directors.

 

Section 4.  Effect on the Plan.  Except as specifically modified above, the
terms of the EEP shall remain in full force and effect.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Pathmark Stores, Inc. has caused this Amendment to be
executed this 25th day of March, 2004.

 

 

 

PATHMARK STORES, INC.

 

 

 

 

 

 

 

By

 

/s/Marc A. Strassler

 

 

 

 

Marc A. Strassler

 

 

 

Senior Vice President

 

--------------------------------------------------------------------------------